DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The information disclosure statement filed July 24, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Two Russian language patents have not been considered because they are in a foreign language and there are no concise explanations provided.  One European patent (EP 0096721) has not been considered because the document was not provided and the abstract is listed as not available.  The citations of these patents have been struck from the PTO-1449 document copy attached to this Office action. These and other foreign patent documents were found in the parent application file of 13/167639, but these particular documents have not been considered.
Specification
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
In claim 3, the subject matter lacks support prior to the even date of the present application (July 24, 2020) because the subject matter of the balloon extension wire extending proximally out of the luer fitting for manual manipulation is not supported.  This same subject matter should be added to the specification such that it has antecedent support from the specification or it should be deleted to remove it from the file and thus convert the application back to a continuation of the parent application.  Alternatively, the Applicant could point out where there is inherent or explicit support from the claimed subject matter.
	In claim 13, the hypotube being stiffer than the balloon extension wire is not clearly supported prior to the even date of the present application; emphasis added.  This same subject matter should be added to the specification such that it has antecedent support from the specification or it should be deleted to remove it from the file and convert the application back to a continuation of the parent application.  Alternatively, the Applicant could point out where there is inherent or explicit support from the claimed subject matter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
Regarding claim 12, on line 3, it is not clear why “Nitinol” is capitalized as would be a trademark or tradename.  If a trademark or tradename is being invoked here, the 
Regarding claim 13, on line 2, it is not clear why “Nylon” is capitalized as would be a trademark or tradename.  If a trademark or tradename is being invoked here, the claim would be rendered indefinite under Section 112(b).  The Examiner suggests changing the capital N to a lower-case n in order to overcome this objection.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-11 and 14-20 are allowed over the prior art of record.
Claims 12 and 13 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Epp et al (US 2010/0268226) is cited because it provides the state of the art of one of the closest prior art references.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774